Citation Nr: 1747190	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  07-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to chemicals and/or ionizing radiation; and as secondary to eczematoid dermatitis and/or acquired psychiatric disorder, diagnosed as unspecified bipolar and related disorder.

2.  Entitlement to service connection for osteoporosis of the bilateral lower extremities, to include as due to exposure to chemicals and/or ionizing radiation; and as secondary to eczematoid dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force from May 1955 to September 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a February 2017 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The issues of entitlement to service connection for kidney stones, bilateral cataracts, retinopathy, macular degeneration, sleep apnea, Cushing's disease, and neuropathy of the legs have been raised by the record in a March 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This case was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

First, in the prior remand in February 2017, the Agency of Original Jurisdiction (AOJ) was instructed to contact the Veteran and ask for an outstanding private treatment records related to his claim.  The Veteran subsequently submitted authorization for various private treatment records from a Dr. M., Dr. C., Dr. S., Cigna Health Clinic, and Mercy Hospital; however, when these private clinicians were contacted, none of the records were available any longer.  The AOJ sent the Veteran a letter in April 2017 notifying the Veteran that as of the date of the letter that VA had not received a response from these providers, and that VA was making a second attempt today to obtain these records.  The letter also noted that while it is ultimately the Veteran's responsibility to submit relevant evidence for consideration in support of his claim, that VA has a duty to make reasonable efforts to assist in obtaining this evidence.  However, only one of the clinicians, Dr. M, was listed on the letter.  Therefore, upon remand, a new letter should be issued to the Veteran listing all of the records sought, notifying him that the records are unavailable after attempts to obtain them, and asking him to submit any relevant evidence.  

Next, the Veteran was afforded an osteoporosis examination in August 2017 in accordance with the February 2017 remand.  The examiner opined on whether the Veteran's osteoporosis was related to service, including chemical exposure, and also on whether it was secondary to his service-connected skin condition, including corticosteroid use.  However, the examiner did not address whether the osteoporosis was aggravated by the Veteran's skin condition and corticosteroid use, and only addressed where it was aggravated by chemicals or radiation in service.  Therefore, upon remand, an addendum opinion should be provided.

Finally, the Veteran was afforded a VA opinion on his diabetes in August 2017.  The examiner was asked to address whether his diabetes was related to service, including his claimed exposure to chemicals due to cleaning and maintaining aviation instruments during service, which he is competent to report; however, the examiner did not address the Veteran's claimed chemical exposure.  Therefore, upon remand, an addendum opinion should be provided.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notification to the Veteran regarding the unavailability of the records from a Dr. M., Dr. C., Dr. S., Cigna Health Clinic, and Mercy Hospital from his March 2017 authorization and ask him to submit any evidence that he has from these providers. 

2.  Return the matter to the examiner that conducted the August 2017 osteoporosis examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional.

The Veteran's record (to specifically include this remand) must be reviewed by the examiner in conjunction with the addendum opinion.  Based on review of the Veteran's record, the examiner should provide opine on whether the Veteran's osteoporosis of the bilateral lower extremities at least as likely as not (a 50% or better probability) was aggravated by the Veteran's service-connected eczematoid dermatitis, to include the use of topical steroid medication.

The examiner must provide a clear rationale for all opinions provided.

3.  Return the matter to the examiner that conducted the August 2017 diabetes examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional.

The Veteran's record (to specifically include this remand) must be reviewed by the examiner in conjunction with the addendum opinion.  Based on review of the Veteran's record, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by chemical exposure in service.  

The examiner should address the Veteran's statements dated in October 2004 and March 2005, in which he reported in-service exposure to aviation fuels, benzene, naphtha, trisodium phosphate (TSP), and mercury due to cleaning and working with aviation instruments.

The examiner must provide a clear rationale for all opinions provided.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





